DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing January 31, 2022 has been fully considered.  The amendments overcome most of the indefiniteness problems set forth in the previous office action.  Regarding the issue of 112(f), the remarks are not persuasive.  Applicant cites page 14 of the specification as describing the corresponding structure for the flow regulation means; page 14 states, “It is further preferred when said drinking recipient presents only one piece as flow regulation means (13), for example of the type single-way valve …”  In other words, the cited portion of the specification is to the effect that in one situation the means might be a single-way valve.  MPEP 2181(II)(C) explains, “The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added.  The requirement for a clear designation of a particular structure is not satisfied by a portion of the specification that refers to a structure as an open-ended example.  Even the remarks state that the means “can be” a single-way valve, and therefore are careful to avoid clearly linking the means to a single structure.  The remarks regarding the claimed “recipient retention means” and “support retention means” are even more ambiguous, in that the arguments merely refer to a reference character and to certain figures; these 
	Regarding the prior art rejections, the amendments do overcome the rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is accounted for as set forth below.   
	The claim mapping and explanations below are also responsive to the filing of January 31, 2022.

35 USC 112(f)
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
In line 4 of claim 1, the language “regulation means” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional 
In line 6 of claim 1, the language “recipient retention means” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “retention” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In line 6 of claim 1, the language “support retention means” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “retention” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-19 are to be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As discussed above, the terms “regulation means,” “recipient retention means,” and “support retention means” in claim 1 invoke 112(f).  However, the specification does not clearly point out the structure which corresponds to the generic placeholder in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  In this regard, see e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP 2181(II)(C)(“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).  The remarks and portions of the specification cited in the filing of January 31, 2022 have been reviewed and do not clearly link a particular structure, as discussed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (EP 21206525) in view of Hines (US 4,538,746) or Lasnier (US 2014/0102584).
	Regarding the claims as best understood, Ulrich discloses (figure 15; and Annotated Figure A below) 
	a drinking recipient (8) having a flow regulation means (13), a sidewall (SW) that develops upwards confining a beverage collection space and a top opening (figure 3), and recipient retention means below the base wall (BW),
	a beverage apparatus (10) having a beverage discharge, a beverage discharge element (BDE) configured to discharge a flow in a direction opposite of gravity, and a recipient placement support (RPS) including support retention means (SRM),
	the recipient and support retention means are provided along a direction transverse to the direction of the beverage flow (liquid flow is vertical in the orientation shown in figure 14) and in a reciprocal engagement configuration, and are adapted to provide retention of the drinking recipient by a rotational movement of the drinking recipient around the longitudinal axis, between a recipient placement position (I) on the recipient placement support and a recipient retention position (II) where the drinking recipient is retained by said support retention means ,
	wherein the recipient placement support has an outer circumferential wall (OCW) having a distal upper rim and a support central portion (SCP) located in a central region 



    PNG
    media_image1.png
    530
    742
    media_image1.png
    Greyscale


Annotated Figure A




	Hines teaches that it is known in the art to provide a rotational engagement mechanism with two protrusions (14) and two recesses (18), thereby providing two predefined angular positions for engagement (see figure 1). 
	Lasnier teaches that it is known for a bayonet type retention mechanism to include two studs and two corresponding grooves (paragraphs 0056 and 0057), to thereby provide two previously defined angular positions between the container (1) and the support (24).
It would have been obvious to one skilled in the art to modify the device of Ulrich to have two protrusions and two corresponding recesses, based on the teaching of Hines or Lasnier,  as a routine design choice that would not change the operation of the device.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kollep (2015/0320256) in view of Ulrich (EP 21206525) in view of Hines (US 4,538,746) or Lasnier (US 2014/0102584).
Kollep discloses a system for preparing beverages including a drinking recipient (1) and a beverage discharge element (4) having recipient and support retention structures (3, 12), wherein the system is an espresso machine (paragraph 0004).

Ulrich in view of Hines and Lasnier accounts for the configuration of claim 1, as discussed above.
It would have been obvious to one skilled in the art to modify the espresso machine of Kollep to have the recipient and support retention configuration of Ulrich in view of Hines and Lasnier for the purpose of reliably and securely holding the container.  Additionally, doing so would have been obvious as a routine selection of a known equivalent retention mechanism for performing the same function.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799